Citation Nr: 0123820	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
(DEA) under 38 U.S.C.A. Chapter 35, to include the issue of 
whether a timely substantive appeal has been filed.


REPRESENTATION

Appellant represented by:	Felicia Pasculli, Esq.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1944. The appellant is the veteran's widow.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from an August 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefits sought.  This claim first 
came before the Board in July 1998.  It was remanded for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran died in December 1992.  An autopsy was not 
performed.  The cause of death was given as cardiopulmonary 
arrest due to infection, arrhythmia, due to Parkinson's 
disease.

2.  At the time of his death, the veteran was service 
connected for generalized anxiety disorder, deemed to be 50 
percent disabling.

3.  Resolving all doubt in favor of the appellant, the 
medical evidence of record tends to indicate that the 
veteran's Parkinson's disease had its origins during his 
period of active service and contributed substantially to his 
death.

4.  The veteran has not submitted a timely substantive appeal 
for basic eligibility for DEA benefits under Chapter 35.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the 
appellant's behalf, the veteran's Parkinson's disease had its 
origins during his period of active service and caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.312 (2000).

2.  The claim for basic eligibility for DEA under chapter 35 
has not been timely appealed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The certificate of death reflects that the veteran died in 
December 1992.  It lists the cause of death as 
cardiopulmonary arrest brought about by an infection and 
arrhythmia caused by Parkinson's disease.  The appellant 
essentially contends that the veteran first incurred 
Parkinson's disease during his period of active military 
service.

At the time of his death, the veteran was service-connected 
for an anxiety disorder, which was evaluated as 50 percent 
disabling.  The service medical records show a diagnosis only 
of psychoneurosis, for which he was medically discharged.  
Post-service medical records show the first definitive 
diagnosis of Parkinsonism was rendered in June 1950, and 
there is a June 1955 to July 1955 summary of VA 
hospitalization showing a final discharge diagnosis of 
Parkinsonism, etiology unknown.  Although a February 1961 VA 
examiner found insufficient evidence to support a definite 
diagnosis of Parkinsonism, a January 1965 VA examiner 
diagnosed Parkinson's disease and subsequent treatment 
records show Parkinson's disease from that date forward.

In December 1994, the appellant submitted a letter from 
Richard A. Pearl, M.D.  Dr. Pearl noted that he had reviewed 
hospitalization summaries dating back to 1981, as well as the 
appellant's substantive appeal.  He concluded that it was at 
least as likely as not that the veteran was in the early 
stages of Parkinson's disease at the time of his discharge 
from service.  He stated that he reached this conclusion 
based on records dated in 1943 which noted that the veteran 
was stooped forward with his head tilted to the right, and 
that after discharge in 1944 he was noted to suffer from 
tremors in his left hand and arm.  He noted that Parkinson's 
disease was first diagnosed in 1950 when the veteran was 38 
years old, and that this indicated a very young onset of 
Parkinsonian syndrome.  He reported that it was well accepted 
that the pathological changes of Parkinson's disease antedate 
the clinical manifestations by quite some time.  Dr. Pearl 
stated that the fact that the veteran did have neurological 
symptoms while in service indicated that he did have 
Parkinson's disease at that time, but that it was in an early 
stage and not diagnosed.  He concluded that it was more 
likely than not that the veteran did have Parkinson's disease 
in the early stages at the time of his discharge.

In April 1995, the RO requested an opinion from a specialist 
in neurology at a VA medical center (VAMC) as to whether 
initial symptoms of Parkinson's disease were first manifested 
during the veteran's period of military service.  The report 
from the neurologist, Mark A. Kaufman, M.D., pointed out 
inconsistencies in the evidence concerning the manifestation 
of classical symptoms of Parkinsonism.  He noted that the 
veteran's complaints were very atypical of idiopathic 
Parkinson's disease.  However, he went on to state that the 
veteran's eye complaints were "classic" for a type of 
"oculogyric crisis" uniquely associated with a variety of 
post-encephalitic Parkinsonism.  Dr. Kaufman noted that the 
veteran gave a history in service of pre-service 
encephalitis, and he further observed that post-encephalitic 
Parkinson's syndrome does occur 10 years after encephalitis.  
The Board notes that Dr. Kaufman did not explicitly answer 
the question posed.

In July 1998 the Board remanded this claim for the purpose of 
further evidentiary development.  Specifically, the Board 
requested a supplemental opinion from Dr. Kaufman addressing 
the question of whether the veteran first manifested symptoms 
of Parkinson's disease during his period of military service.

In November 1998 Dr. Kaufman provided an opinion which stated 
that a review of records provided no evidence that 
Parkinson's disease first manifested during the veteran's 
period of active service.  The RO returned the file to Dr. 
Kaufman with a request for a more detailed explanation.

In July 1999 Dr. Kaufman provided a more detailed opinion.  
He stated that he believed it was more likely than not that 
the veteran did not have features of Parkinson's disease 
during his military service, and that this opinion was based 
on the symptoms as provided by the veteran regarding his neck 
and eye positions and the lack of features to support this 
being Parkinson's disease.  Additionally he stated that 
physicians did not identify the veteran's condition as 
Parkinson's disease in 1955, but rather stated that some of 
his features were consistent with a Parkinson's syndrome, 
which he stated was not the same thing as Parkinson's 
disease.  Dr. Kaufman stated that the veteran carried a 
diagnosis of Parkinson's disease later in life and the point 
in time of the change in diagnosis from Parkinson's syndrome 
to Parkinson's disease was not available in the record.  He 
stated that it was at least as likely as not that the veteran 
did suffer from a Parkinsonian syndrome meaning an illness 
with some features similar to those seen in Parkinson's 
disease.  He noted that the examinations performed later in 
the veteran's life did not address the specific features 
present to include or exclude the possibilities that he had 
Parkinson's syndrome not Parkinson's disease.  He stated that 
it was therefore as likely as not that the veteran suffered 
from a Parkinson's syndrome later in life.  Dr. Kaufman added 
that no examiners ever identified anything clinically similar 
to the complaints he made related to 1943 at any other time 
in his life, and that he did not feel that the symptoms of 
1943 were related to the condition he later developed in 
life.  He concluded that he was unable to determine if the 
veteran had Parkinson's disease or Parkinson's syndrome in 
the years preceding his death.

In July 2001 Dr. Pearl provided another medical opinion.  He 
reported that he had reviewed Dr. Kaufman's opinion of July 
1999 and disagreed.  He stated that the only way to make a 
determination of whether the veteran had Parkinson's syndrome 
versus Parkinson's disease would have been to have conducted 
an autopsy.  He reported that the evidence of record did not 
show alternative reasons for the syndrome such as medication, 
carbon monoxide poisoning, manganese poisoning or 
encephalitis.  He later noted that the veteran gave a history 
of encephalitis in 1934, but that the encephalitis epidemic 
associated with Parkinson's disease occurred from 1917 to 
1922.

He stated that it was certainly evident that the veteran 
began a neurological syndrome while in service.  Shortly 
after service he developed a tremor.  Tremors most commonly 
indicate a Parkinsonian syndrome.  He reported that there was 
no indication that the syndrome was related to a transient 
cause such as medication, therefore, he opined that the 
veteran merely reflected a continuum of progressive illness, 
substantiating his feeling that the veteran most likely had 
Parkinson's disease manifesting itself while he was in 
service.  He stated that it was apparent that the veteran's 
symptoms began while in service and continued throughout his 
life, ultimately leading to his demise.  He reported that it 
was unreasonable to hypothesize that two separate disease 
entities, i.e. a Parkinson's syndrome which began in service 
somehow disappeared only to develop a second syndrome 
involving very similar symptoms which led to his demise.  Dr. 
Pearl concluded that he believed that there appeared to be a 
continuum of single neurological illness which began while 
the veteran was in military service and persisted throughout 
his life.  

The Board has considered the two conflicting medical 
opinions.  Although each has merit, it cannot be said that 
Dr. Kaufman's opinion is more convincing that Dr. Pearl's.  
The Board concludes that the evidence of record indicates 
that it is at least as likely as not true that the veteran's 
Parkinson's disease had its origins during his period of 
active service.

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

This is not to say that the evidence overwhelming favors the 
result reached herein.  On the contrary, the interpretation 
rendered by the VA physician in July 1999 may well be true.  
However, the Board is confronted by conflicting opinions by 
two physicians, each of whom has a reasonable basis for the 
opinion rendered.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  In these circumstances, the Board will 
accord the appellant the benefit of the doubt and find that 
the veteran's Parkinson's disease had its origins during his 
period of active service, and contributed substantially to 
hasten the veteran's death.  It follows that service 
connection for the cause of the veteran's death must be 
granted.

Whether the veteran filed a timely appeal for DEA benefits

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  Moreover, if a supplemental 
statement of the case (SSOC) covers issues that were not 
included in the prior SOC, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The RO denied DEA benefits in an August 1993 decision.  In a 
September 1993 letter to the appellant, the RO addressed only 
the denial of the cause of death claim; however, at that 
time, the RO forwarded a copy of the August 1993 rating 
decision reflecting its denial of both claims.  In October 
1993, the appellant filed a general notice of disagreement in 
which neither issue was specifically identified.  In December 
1993, the RO issued the veteran a statement of the case that 
addressed only the issue of entitlement to service connection 
for the cause of the veteran's death.  The appellant's 
November 1994 substantive appeal also addressed only the 
cause of death issue.  In January 1996, however, the RO 
issued the appellant a supplemental statement of the case 
addressing the issue of entitlement to DEA benefits.  The 
appellant's attorney requested an extension for filing a 
substantive appeal on March 11, 1996.  On April 26, 1996, the 
RO granted an extension of 60 days.  On June 7, 1996, the 
appellant's attorney requested another extension to file a 
substantive appeal.  A sixty day extension was granted on 
June 11, 1996.  Given the foregoing, the appellant had to 
submit an appeal by August 1996 in order for it to be timely.  
No substantive appeal was ever received with respect to the 
denial of DEA benefits.

Since the appellant nor her representative has not submitted 
a substantive appeal by August 1996, the Board finds that the 
appeal for the claim for DEA benefits is not timely.  
Consequently, the Board has no jurisdiction to consider the 
issue of entitlement to DEA benefits.  38 U.S.C.A. § 7104, 
7105, 7108; Roy v. Brown,  5 Vet. App. 554 (1993).  Given the 
above circumstances, the claim for DEA benefits is dismissed 
as untimely.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The claim for DEA benefits is dismissed.



		
	K. Osborne
	Acting Member, Board of Veterans' Appeals



 

